DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura et al. (US 5197145), “Kitamura”.

2.	As per claim 1, Kitamura discloses detecting measurement data via the several measuring elements [buffering data, figure 3], wherein at least two of the measuring elements detect the measurement data at least partially at the same time [concurrent buffering, abstract]; buffering the detected measurement data in the respective measuring element; [buffers, figure 3] and reading out the measurement data buffered in the measuring elements with the evaluation module via the communication line [reading the data out of the buffers, figure 3].

3.	As per claim 2, Kitamura discloses wherein the buffering of the detected measurement data is effected in a buffer memory of the respective measuring element [buffers, figure 3].

claim 3, Kitamura discloses wherein the reading out of the measurement data buffered in the measuring elements is effected sequentially [reading out the sequential blocks, figure 6].

5.	As per claim 4, Kitamura discloses wherein at least one of the measuring elements detects measurement data again after buffering is complete [concurrent buffering, abstract].

6.	As per claim 5, Kitamura discloses wherein the steps of detecting the measurement data and of buffering by at least one of the measuring elements are effected continuously in an alternating sequence [A buffer needs to receive (“detect”) data before storing it in the buffer, wherein such operation sequence is interpreted as the claimed “alternating sequence”, figure 4].

7.	As per claim 6, Kitamura discloses wherein the measuring elements are operated in parallel [concurrent buffering, abstract].

8.	As per claim 7, Kitamura discloses the provision of at least one command to the several measuring elements by means of the evaluation module, wherein the provision of the at least one command to the measuring elements is effected via the communication line [figures 3 & 4].

9.	As per claim 8, Kitamura discloses wherein at least one of the commands is formed as a continuous mode command and prompts the measuring elements alternately to detect and buffer measurement data continuously [A buffer needs to receive (“detect”) data before storing it in the buffer, wherein such operation sequence is interpreted as the claimed alternating detection/buffering, figure 4].

10.	As per claim 9, Kitamura discloses wherein the reading out of the buffered measurement data comprises fragmentation of the measurement data into fragments and successive reading out of the fragments [reading out the data blocks, figure 6].

11.	As per claims 10-12 and 15, the examiner directs the applicant’s attention to claims rejection above.

12.	As per claim 13, Kitamura discloses wherein at least some of the measuring elements each comprise a read/write head or are formed as such [read/write elements, figure 5].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 5197145), “Kitamura”, in view of Strumpf (US 20120226920).

2.	As per claim 14, Kitamura discloses the measurement system in figure 3.
	Kitamura does not disclose expressly RS-485 standard.
	Strumpf discloses RS-485 in paragraph 12.
	Kitamura and Strumpf are analogous art because they are from the same field of endeavor of memory access control.

	The motivation for doing so would have been better network control as expressly taught by Strumpf in paragraph 12.

Conclusion
A.	Claims Rejected
	Claims 1-15 are rejected.

B.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U YU/Primary Examiner, Art Unit 2135